          Case 1:19-cv-02826-KBJ Document 58 Filed 02/06/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

____________________________________
                                         )
STATE OF CALIFORNIA et al.,              )
                                         )
               Plaintiffs,               )
                                         )
CALPINE CORPORATION et al.,              )
                                         )
               Intervenor Plaintiffs,    )            Civil Action No. 1:19-cv-02826-KBJ
                                         )
       v.                                )            consolidated with Nos. 1:19-cv-02907-KBJ
                                         )            and 1:19-cv-03436-KBJ
ELAINE L. CHAO, in her official capacity )
as Secretary of the United States        )
Department of Transportation, et al.,    )
                                         )
               Defendants,               )
                                         )
CENTER FOR SUSTAINABLE                   )
AUTOMOTIVE REGULATION et al.,            )
                                         )
               Intervenor Defendants.    )
____________________________________)

              NOTICE OF DEVELOPMENTS IN RELATED LITIGATION
              ______________________________________________________

       Plaintiffs in Cases No. 1:19-cv-02826 and 1:19-cv-02907 hereby notify this Court of recent

developments in related litigation in the U.S. Court of Appeals for the District of Columbia Circuit.

In Union of Concerned Scientists v. National Highway Traffic Safety Administration (UCS v.

NHTSA), D.C. Cir. No. 19-1230, and consolidated cases, parties including all the plaintiffs and

intervenor-plaintiffs here protectively petitioned for review of the same National Highway Traffic

Safety Administration (NHTSA) regulations that are being challenged in this Court. Petitioners in

the D.C. Circuit also are challenging final actions that the U.S. Environmental Protection Agency

(EPA) issued alongside those NHTSA regulations but that the D.C. Circuit must review directly.



                                                 1
           Case 1:19-cv-02826-KBJ Document 58 Filed 02/06/20 Page 2 of 3




         On December 18, 2019, NHTSA and EPA moved that the D.C. Circuit expedite its consid-

eration of the consolidated petitions for review. The agencies asked the court of appeals to establish

a schedule for merits briefing that would allow for oral argument in Spring 2020. On December

24, 2019, the Center for Sustainable Automotive Regulation and Association of Global Automak-

ers, Inc.,† filed a motion requesting the same relief. On February 4, 2020, the D.C. Circuit denied

both motions to expedite because the movants did not provide “‘strongly compelling’ reasons to

justify expedition.” Order, UCS v. NHTSA, supra, at 1 (attached as Ex. A).

         Meanwhile, on December 26, 2019, state and municipal petitioners (most of whom are

plaintiffs in Case No. 1:19-cv-02826 in this Court) moved that the D.C. Circuit hold the consoli-

dated petitions in abeyance pending (1) EPA’s disposition of two petitions for administrative re-

consideration, and (2) this Court’s disposition of the challenge to NHTSA’s regulations. On the

same day, public-interest organization petitioners (most of whom are plaintiffs in Case No. 1:19-

cv-02907 in this Court) also moved that the D.C. Circuit hold the consolidated petitions in abey-

ance pending this Court’s disposition of the challenge to NHTSA’s regulations. NHTSA and EPA

opposed the motions for abeyance and contended that the D.C. Circuit should order the parties to

proceed to briefing the merits of their actions alongside the question whether the court of appeals

has jurisdiction to directly review NHTSA’s regulations. See U.S. Opp. to Motions to Hold Pets.

in Abeyance, UCS v. NHTSA, supra, at 2 (Jan. 10, 2020). On February 4, 2020, the same motions

panel of the D.C. Circuit denied the motions for abeyance without comment. Ex. A, at 1.

         On its own motion, the D.C. Circuit has ordered the parties to submit by March 5, 2020, “a

proposed briefing format for the briefing of all the issues in these consolidated cases.” Ex. A, at 2.




†
 The Association of Global Automakers, Inc. has since notified this Court that its name has changed to the Automotive
Regulatory Council, Inc. See Notice of Name Change, Dkt. No. 54 (Jan. 10, 2020).


                                                         2
          Case 1:19-cv-02826-KBJ Document 58 Filed 02/06/20 Page 3 of 3




       Although the question of statutory subject-matter jurisdiction to review NHTSA’s regula-

tions was discussed in the procedural-motions briefing in the D.C. Circuit, the motions panel was

not asked to and did not resolve that question. It remains fully briefed and pending in this Court.

                                              Respectfully submitted,

                                              /s/ Jonathan A. Wiener
                                              Jonathan A. Wiener (CA SBN 265006)
                                              California Department of Justice
                                              Natural Resources Law Section
                                              455 Golden Gate Avenue, Suite 11000
                                              San Francisco, CA 94102
                                              (415) 510-3549
                                              jonathan.wiener@doj.ca.gov
                                              Counsel for Plaintiffs in Case No. 1:19-cv-02826

                                              /s/ Matthew Littleton
                                              Matthew Littleton (D.C. Bar No. 1602328)
                                              Donahue, Goldberg, Weaver & Littleton
                                              1008 Pennsylvania Avenue SE
                                              Washington, DC 20003
                                              (202) 683-6895
                                              matt@donahuegoldberg.com
                                              Counsel for Plaintiffs in Case No. 1:19-cv-02907

Dated: February 6, 2020




                                                 3
